Exhibit 10.1
ADVISORY SERVICES AGREEMENT
This Advisory Services Agreement (this “Agreement”) is made and entered into,
effective October 1, 2011, by and between EZCORP, Inc., a Delaware corporation
(“EZCORP”), and Madison Park, LLC, a Delaware limited liability company
(“Madison Park”), regarding certain advisory services to be rendered by Madison
Park to EZCORP.
Recitals

A.   EZCORP desires to engage Madison Park to render strategic and financial
advisory services to EZCORP, as described herein.   B.   Madison Park desires to
accept such engagement subject to the terms and conditions specified herein.

Now, therefore, for and in consideration of the premises and mutual covenants
and agreements specified herein, and for other consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follow:

1.   Advisory Services — EZCORP hereby engages Madison Park to provide, and
Madison Park hereby accepts such engagement and agrees to provide to EZCORP,
advisory services related to EZCORP’s business and long term strategic plan, as
modified by EZCORP from time to time. Such advisory services (the “Services”)
shall include the following:

  (a)   Identifying, evaluating and negotiating potential acquisitions and
strategic alliances;     (b)   Assessing operating and strategic objectives,
including new business development;     (c)   Advising on investor relations and
relations with investment bankers, securities analysis and other members of the
financial services industry;     (d)   Assisting in international business
development and strategic investment opportunities that complement EZCORP’s
business lines and strategic objectives;     (e)   Analyzing financial condition
and results of operations, evaluating strengths and weaknesses of financial
performance and recommending measures to improve performance;     (f)   Advising
on dividend policy and corporate transactions, such as stock repurchases,
splits, recapitalizations and restructurings;     (g)   Providing briefings on
business strategy to the Board of Directors from time to time; and     (h)  
Performing such other services as are requested by EZCORP.

2.   Compensation and Payments —

  (a)   Retainer Fee — As compensation for providing the Services, EZCORP shall
pay Madison Park a retainer fee of $500,000 per month during the term of

 



--------------------------------------------------------------------------------



 



      this engagement. Such fee shall be payable monthly in advance on or before
the fifth day of each month.     (b)   Reimbursement of Expenses — EZCORP shall
reimburse Madison Park for its out-of-pocket travel and entertainment expenses
incurred in connection with providing the Services. In order to document those
expenses, Madison Park shall submit expense reports (including supporting
documentation) in accordance with EZCORP’s expense reporting policies generally
applicable to its executive officers. Expenses shall be paid within 30 days
after receipt of appropriate expense reports and supporting documentation.

3.   Term and Termination —

  (a)   The engagement described in this Agreement shall commence on October 1,
2011 and, unless terminated as provided in subparagraph (b) of this Paragraph,
shall terminate on September 30, 2012.     (b)   Either party may terminate this
Agreement, and the engagement described herein, with or without cause upon
30 days written notice to the other party.     (c)   Upon termination of this
Agreement, all obligations of the parties hereunder shall cease; provided,
however that (i) EZCORP shall be obligated to pay any portion of the retainer
fee under Paragraph 2(a) above that has been earned but remains unpaid as of the
date of termination and shall be obligated to pay unreimbursed expenses pursuant
to Paragraph 2(b) above (subject to the provisions thereof), and (ii) the
provisions of Paragraphs 4 and 5 below shall survive such termination and shall
continue in full force and effect.

4.   Indemnification and Contribution —

  (a)   EZCORP shall indemnify and hold harmless Madison Park, its affiliates,
the respective officers, directors, employees, consultants, associates and
agents of Madison Park and its affiliates, and any person controlling Madison
Park or any of its affiliates (each an “Indemnified Person”) from and against
any and all claims, costs, expenses, liabilities, losses and damages (or actions
in respect thereof) related to or arising out of this engagement or Madison
Park’s connection therewith; provided, however, that EZCORP shall not be
responsible for any claims, costs, expenses, liabilities, losses or damages of
an Indemnified Person to the extent that it is finally determined by a court or
other tribunal of competent jurisdiction that they resulted primarily from
actions taken or omitted to be taken by such Indemnified Person due to such
Indemnified Person’s recklessness, willful misconduct or bad faith or that they
arose primarily out of or were based primarily upon any untrue statement or
omission made (i) in any document or writing in reliance upon and in conformity
with information furnished to EZCORP by such Indemnified Person for use in such
document or writing or (ii) in any document in connection with the engagement
without the prior approval of EZCORP. For purposes of this provision, a person
shall be considered to be “controlling” Madison Park if such person would be
considered to be a “controlling person” of Madison Park for purposes of either
Section 15 of the Securities Act of 1933 or Section 20(a) of the Securities
Exchange Act of 1934.     (b)   If any action or proceeding, including any
governmental investigation, shall be brought or asserted against an Indemnified
Person in respect of which

2



--------------------------------------------------------------------------------



 



      indemnity may be sought from EZCORP, such Indemnified Person shall
promptly notify EZCORP in writing of an Indemnified Person’s knowledge of such
action or proceeding, and EZCORP shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person and the
payment of all fees and disbursements of such counsel and all other expenses
related to such action or proceeding. Such Indemnified Person shall have the
right to employ separate counsel in any such action or proceeding and to
participate in defense thereof, but the fees and expenses of such separate
counsel shall be at the expense of such Indemnified Person unless (i) EZCORP has
agreed to pay such fees and expenses or (ii) EZCORP shall have failed to timely
assume the defense of such action or proceeding, to employ counsel reasonably
satisfactory to such Indemnified Person in any such action or proceeding and if
requested by such Indemnified Person, to confirm in writing that it is obligated
to indemnify such Indemnified Person against all claims, costs, expenses,
liabilities, losses and damages related to or arising out of such action or
proceeding in accordance with this Agreement or (iii) counsel shall determine
that there is or could reasonably be expected to be a conflict of interest by
reason of having common counsel in any action or proceeding, in which case, if
such Indemnified Person notifies EZCORP in writing that it elects to employ
separate counsel at the expense of EZCORP, EZCORP shall not have the right to
assume the defense of such action or proceeding on behalf of such Indemnified
Person, it being understood, however, that EZCORP shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys (together with appropriate
local counsel) at any time for such Indemnified Person, which firm shall be
designated in writing by such Indemnified Person. EZCORP shall not be liable for
any settlement of any such action or proceeding effected without EZCORP’s
written consent, which should not be unreasonably withheld. If settled with
EZCORP’s prior written consent or if there be a final and nonappealable judgment
for the plaintiff in any such action or proceeding, EZCORP agrees to indemnify
and hold harmless such Indemnified Person from and against any loss or liability
to the extent stated above by reason of such settlement or judgment.     (c)  
If for any reason the indemnification provided herein is unavailable to an
Indemnified Person under subparagraph (a) of this Paragraph in respect of any
claims, costs, expenses, liabilities, losses or damages referred to therein or
if such indemnification shall be insufficient to hold such Indemnified Person
harmless from all such claims, costs, expenses, liabilities, losses or damages,
then EZCORP, in lieu of indemnifying such Indemnified Person shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
claims, costs, expenses, liabilities, losses, or damages (i) in such proportion
as is appropriate to reflect the relative benefits received by EZCORP on the one
hand and such Indemnified Person on the other hand or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of EZCORP, on the one hand, and
such Indemnified Person, on the other, as well as any other relevant equitable
consideration. The amount paid or payable by a party as a result of the claims,
costs, expenses, liabilities, losses or damages referred to

3



--------------------------------------------------------------------------------



 



      above shall be deemed to include, subject to the limitations set forth in
subparagraph (b) of this Paragraph any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. Notwithstanding the provisions herein, Madison Park shall
not be required to contribute any amount in excess of the aggregate amount of
retainer fees received by Madison Park under this Agreement.

5.   Confidentiality and Securities Trading —

  (a)   Neither party, without the express written consent of the other party,
shall disclose to any person (i) the information disclosed by EZCORP to Madison
Park in connection with Madison Park’s performance of the Services, (ii) the
advice provided to EZCORP by Madison Park in connection with Madison Park’s
performance of the Services or (iii) the terms of this Agreement; provided,
however, that a party shall be entitled to make such disclosure if, but only to
the extent that, it is required to do so by reason of a deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
other demand or request by a governmental agency or the application of statutes,
rules and regulations or similar process, including stock exchange requirements.
The provisions of this subparagraph shall not apply to any information that is
now or hereafter becomes generally available to the public other than as a
result of a violation this subparagraph.     (b)   Madison Park hereby
acknowledges that EZCORP is a publicly traded company and that the information
EZCORP discloses to Madison Park and its representatives during the course of
this engagement may include material non-public information. Accordingly,
Madison Park agrees (for itself and on behalf of its representatives) that it
will not use any of such information for any purpose (including engaging in
transactions involving the publicly traded securities of EZCORP) other than in
connection with the performance of the Services pursuant to this engagement.

6.   Governing Law — This Agreement shall be governed by the laws of the State
of New York.   7.   Assignment — The rights and obligations under this Agreement
may not be assigned by either party without the express written consent of the
other party; provided, however, that Madison Park, with at least 30 days’
written notice to EZCORP, may assign its rights and obligations to any of its
affiliates. For purposes of this provision, Madison Park’s “affiliates” shall
include those persons who control, are controlled by or are under common control
with Madison Park.   8.   Entire Agreement — This Agreement constitutes the
entire agreement of the parties hereto with respect to all matters contemplated
hereby and supersedes all previous agreements and understandings among them
concerning such matters. No statements or agreements, oral or written, made
prior to or at the signing hereof, shall vary, waive or modify the written terms
hereof.

(SIGNATURE PAGE FOLLOWS)

4



--------------------------------------------------------------------------------



 



In witness whereof, the parties have executed this Agreement, intending to be
legally bound in accordance with its terms, to be effective as of the date first
written above.

            EZCORP, INC.
      By:   /s/ Thomas H. Welch, Jr.         Thomas H. Welch, Jr.,        Senior
Vice President, General Counsel and Secretary     

            MADISON PARK, LLC
      By:   /s/ Phoebe Nolan         Phoebe Nolan,        Vice President     

5